Exhibit REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors KY USA Energy, Inc. We have audited the accompanying balance sheet of KY USA Energy, Inc. (An Exploration Stage Company) as of October 31, 2007, and the related statement of operations, stockholders’ equity and cash flows for the period from October 05, 2007 (inception), to October 31, 2007.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of KY USA Energy, Inc. (A Exploration Stage Company) as of October 31, 2007, and the results of its operations and cash flows from October 05, 2007 (inception), to October 31, 2007 in conformity with generally accepted accounting principles in the United States of America. /s/ Rodefer Moss and Co., PLLC Knoxville, Tennessee December 6, 2007 1 KY USA ENERGY, INC. (An Exploration Stage Company) Balance Sheet As of October 31, 2007 ASSETS Current Assets Cash $ 30,232 30,232 Proven oil and gas properties, using successful efforts accounting method 1,719,728 Total Current Assets 1,719,728 TOTAL ASSETS $ 1,749,960 LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accrued Liabilities $ 5,699 Notes Payable – Current 800,000 Total Current Liabilities 805,699 Notes Payable 1,000,000 Total Liabilities 1,805,699 Stockholders’ Equity Common stock, ($0.01 par value, 2,000 shares authorized; 2,000 shares issued and outstanding 20 Accumulated deficit during Exploration Stage (55,759 ) Total Stockholders’ Equity (55,739 ) TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ 1,749,960 See Notes to Financial Statements 2 KY USA ENERGY, INC. (An Exploration Stage Company) Statement of Operations October 05, 2007 (Inception of Exploration Stage) October 31,2007 Revenues Revenues $ 0 Total Revenues 0 General and Administration Legal and Accounting 50,060 Total General and Administration 50,060 Loss from Operations (50,060 ) Other Income Interest Expense (5,699 ) Loss before income taxes (55,759 ) Income Taxes - Net Loss $ (55,759 ) Basic and diluted loss per common share $ (27.87 ) Weighted-average common share outstanding 2,000 See Notes to Financial Statements 3 KY USA ENERGY, INC. (An Exploration Stage Company) Statement of changes in Stockholders’ Equity From October 05, 2007 (Inception of Exploration Stage) to October 31, Common Stock Common Stock Additional Amount Paid-in Capital Deficit Accumulated During Exploration Stage Total Balance, October 05, 2007 Stock issued for cash on October 5, 2007 @ $0.01 per share 2,000 20 0 20 Net loss, October 31, 2007 (55,759 ) (55,759 ) Balance, October 31, 2007 2,000 $ 20 $ 0 $ (55,759 ) $ (55,739 ) See Notes to Financial Statements 4 KY USA ENERGY, INC. (An Exploration Stage Company) Statement of Cash Flows October 05, 2007 (Inception of Exploration Stage) to October 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (55,759 ) Adjustments to reconcile net loss to net cash Provided by (used in) operating activities: Changes in operating assets and liabilities: Accrued Liabilities 5,699 Net cash provided by (used in) operating activities (50,060 ) CASH FLOWS FROM INVESTING ACTIVITIES Additions to Oil and gas properties (1,719,728 ) Net cash provided by (used in) investing activities (1,719,728 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 20 Proceeds from borrowings 1,800,000 Net cash provided by (used in) financing activities 1,800,020 Net increase (decrease) in cash and cash equivalents 30,232 Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ 30,232 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during year for: Cash paid for interest $ - Income Taxes $ - See Notes to Financial Statements. 5 KY USA ENERGY, INC. (An Exploration Stage Company) Notes To Financial Statements October 31, 2007 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Ky USA Energy, Inc. was incorporated on October 5, 2007 under the laws of the State Kentucky. The Company is primarily engaged in the acquisition and exploration of oil and gas properties. The Company has been in the exploration stage since its formation and has not yet realized any revenues from its planned operations.The Company plans to prepare for oil and gas extraction and enter the development stage. ACCOUNTING METHOD The Company follows the successful efforts method of accounting for its oil and gas activities.Accordingly, costs associated with the acquisition, drilling and equipping of successful exploratory wells are capitalized.Geological and geophysical costs, delay and surface rentals and drilling costs of unsuccessful exploratory wells are charged to expense as incurred.Costs of drilling development wells are capitalized.Upon the sale or retirement of oil and gas properties, the cost thereof and the accumulated depreciation or depletion are removed from the accounts and any gain or loss is credited or charged to operations.
